Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered US 2010/0024403 A1 as an alleged anticipatory “X”-type reference in the International Search Report associated w/ PCT/IB2018/052303 (i. e. the Applicants’ parent application).  While US 2010/0024403 A1 describes the provision of a chamber comprising both ammonia and an absorbing/desorbing material in its claim 41(which paragraph numbers 116 and 117 in this US 2010/0024403 A1 seems to describe this absorbing/desorbing material as an ionic salt), this US 2010/0024403 A1 does not teach or suggest the Applicants’ claimed provision of a reservoir containing both ammonia and an organic solvent solution (as embraced in the scope of all of the Applicants’ independent claims).  Hence, no rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) will be offered based on the teachings provided within this US 2010/0024403 A1 reference.  Hence, all of the Applicants’ claims remain in an allowed status in this instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv